[Cite as Baker v. Mansfield, 2021-Ohio-2476.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



CYNTHIA BAKER                                      JUDGES:
                                                   Hon. William B. Hoffman, P. J.
        Plaintiff-Appellant                        Hon. John W. Wise, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-
                                                   Case No. 20 CA 77
CITY OF MANSFIELD, OHIO

        Defendant-Appellee                         OPINION




CHARACTER OF PROCEEDING:                        Civil Appeal from the Court of Common
                                                Pleas, Case No. 19 CV 398N

JUDGMENT:                                       Affirmed


DATE OF JUDGMENT ENTRY:                         July 19, 2021


APPEARANCES:

For Plaintiff-Appellant                         For Defendant-Appellee

JAMES H. BANKS                                  JAMES F. MATHEWS
Post Office Box 40                              TONYA J. ROGERS
Dublin, Ohio 43017                              ADAM J. ARES
                                                BAKER, DUBLIKAR, BECK,
                                                WILEY & MATHEWS
                                                400 South Main Street
                                                North Canton, Ohio 44720

                                                CHRISTOPHER L. BROWN
                                                DEPUTY LAW DIRECTOR
                                                30 North Diamond Street
                                                Mansfield, Ohio 44902
Richland County, Case No. 20 CA 77                                                      2


Wise, J.

       {¶1}   Appellant Cynthia Baker appeals the November 10, 2020, Judgment Entry

of the Richland County Court of Common Pleas granting summary judgment in favor of

Appellee City of Mansfield.

                       STATEMENT OF THE FACTS AND CASE

       {¶2}   This case arises from a water main break which occurred on December 5,

2018. The following facts, taken from the record, are not in dispute:

       {¶3}   At approximately 6:04 a.m. on December 5, 2018, the City of Mansfield

("City") Police Dispatch Department received a call of a possible water main break at the

intersection of North Walnut Street and West Third Street in the City of Mansfield, Ohio.

(Affidavit of David Remy, ¶ 5). The potential water main break was reported to the City of

Mansfield Public Works Department at 6:05 a.m. A foreman from the Water Repair

Department was sent to investigate and upon arriving at the scene, determined the

underground water main erupted, causing a crater in North Walnut Street which resulted

in water flooding the crater and overflowing onto the street. (Remy Aff. ¶¶ 5, 8). A crew

from the Water Repair Department was assembled and dispatched to the scene to shut

off the water main. (Remy Aff. ¶ 9). Once the water was shut off, the crew began pumping

water out of the hole created by the broken water main. Due to the significant volume of

water released by the broken water main, the Water Repair Department was forced to

utilize every pump available in the City. (Remy Aff. ¶10).

       {¶4}   Once the water was pumped out of the area, the crew commenced repairing

the broken water main. As the water was completely shut off for the surrounding area and

there was a large hole created by the water main break, the Water Repair Department
Richland County, Case No. 20 CA 77                                                         3


worked for nearly 20 hours straight until approximately 3:00 a.m. on December 6, 2018,

to have the water main repaired so the water could be turned back on for area businesses.

(Remy Aff. ¶12).

        {¶5}   Additionally, it took approximately 16 tons of gravel to fill the hole created

by the water main break. (Remy Aff. ¶13). As the hole was filled but the street was not

yet resurfaced, the Water Repair Department blocked off the area until the Street

Department was available to pave the area. Due to the weather and other pending

projects, the Street Department repaved the area on December 13, 2018. (Remy Aff.

¶17).

        {¶6}   Appellant Cynthia Baker is the owner of real property located at 46 N.

Walnut Street, Mansfield, Ohio. She maintains businesses at this location known as

Downtown Wigs and Downtown Beauty Salon. (Complaint ¶3). Appellant Baker alleges

that on the morning of December 5, 2018, she learned of a broken water main near her

business. (Comp. ¶7). She states that upon arriving, she discovered water flowing

through the basement walls of her business with approximately four feet of accumulation

in the basement. (Baker Affidavit ¶6). Portions of the furnace and hot water tank were

submerged in water. The basement walls were bulging, and several foundational bricks

had been knocked out of place. (Baker Aff. ¶7). Appellant had to engage water removal

services. (Baker Aff. ¶9). As a result of the water, Appellant lost property that she had

stored in the basement, the furnace and hot water tank were inoperable, and damage

occurred to the foundation of the property. (Baker Aff. ¶9). The Plaintiff had to close her

business for a time while the water was removed and repairs were made. (Baker Aff. ¶

¶12, 13).
Richland County, Case No. 20 CA 77                                                          4


       {¶7}   On February 15, 2019, Appellant Baker submitted a formal claim’s

complaint to the City of Mansfield Claims Committee. The claim sought damages in the

amount of approximately $14,500.00. Because the claim exceeded the $10,000 threshold

for a claim to be considered by the City Claims Committee, the claim was turned over to

the City of Mansfield's Risk Pool Carrier, Public Entities Risk Services of Ohio, Inc.

(PERSO), which investigated the claim.

       {¶8}   Following its investigation, PERSO determined there was no liability on the

part of the City of Mansfield and denied coverage. On March 29, 2019, PERSO issued a

letter to the Appellant notifying her of the denial.

       {¶9}   On June 4, 2019, Appellant filed the Complaint which is the basis of this

action. Said Complaint asserts five alleged causes of action: (1) a claim for the City's

denial of her formal Complaint, which Appellant alleges was done "knowingly,

intentionally, negligently, willfully and wantonly and with reckless disregard for the rights

of appellant and the safety of the plaintiff.” (Comp. ¶15); (2) a claim for negligence wherein

Appellant alleges "the defendant was aware of the propensity for destruction of and/or

danger to the property of the plaintiff but acted and/or failed to act in reckless disregard

for the same." (Comp. ¶19); (3) a claim for negligent hiring, failure to train, or failure to

supervise the Water and Sewer Departments (Comp. ¶¶22-23); (4) negligence (Comp.

¶28); and (5) a claim that the City acted willfully, wantonly or recklessly. (Comp. ¶31).

       {¶10} On September 3, 2020, Appellee City of Mansfield filed a Motion for

Summary Judgment.

       {¶11} On October 13, 2020, Appellant filed a response to the Motion for Summary

Judgment.
Richland County, Case No. 20 CA 77                                                       5


        {¶12} On October 20, Appellee filed its reply.

        {¶13} By Judgment Entry filed November 10, 2020, the trial court granted

Appellee City of Mansfield's Motion for Summary Judgment.

        {¶14} Appellant now raises the following errors for review:

                                   ASSIGNMENTS OF ERROR

        {¶15} “I. THE TRIAL COURT ERRED IN DISREGARDING PLAINTIFF'S

AFFIDAVIT AND THE DOCUMENTS ATTACHED THERETO SUBMITTED IN

OPPOSITION TO DEFENDANT'S MOTION FOR SUMMARY JUDGMENT.

        {¶16} “II. THE TRIAL COURT ERRED IN DETERMINING THAT STATUTORY

IMMUNITY UNDER R.C. CHAPTER 2744 SHIELDS DEFENDANT CITY OF

MANSFIELD, OHIO FROM LIABILITY.

        {¶17} “III. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT

ON PLAINTIFF'S CLAIMS SUCH THAT THE JUDGMENT BELOW MUST BE

REVERSED.”

                                   Summary Judgment Standard

        {¶18} Summary judgment proceedings present the appellate court with the unique

opportunity of reviewing the evidence in the same manner as the trial court. Smiddy v.

The Wedding Party, Inc. (1987), 30 Ohio St.3d 35, 36. Civ.R. 56(C) provides, in pertinent

part:

               Summary judgment shall be rendered forthwith if the pleadings,

        depositions, answers to interrogatories, written admissions, affidavits,

        transcripts of evidence in the pending case, and written stipulations of fact,

        if any, timely filed in the action, show that there is no genuine issue as to
Richland County, Case No. 20 CA 77                                                             6


         any material fact and that the moving party is entitled to judgment as a

         matter of law. * * * A summary judgment shall not be rendered unless it

         appears from such evidence or stipulation and only therefrom, that

         reasonable minds can come to but one conclusion and that conclusion is

         adverse to the party against whom the motion for summary judgment is

         made, such party being entitled to have the evidence or stipulation

         construed most strongly in his favor.

         {¶19} Pursuant to the above rule, a trial court may not enter a summary judgment

if it appears a material fact is genuinely disputed. The party moving for summary judgment

bears the initial burden of informing the trial court of the basis for its motion and identifying

those portions of the record that demonstrate the absence of a genuine issue of material

fact. The moving party may not make a conclusory assertion that the non-moving party

has no evidence to prove its case. The moving party must specifically point to some

evidence which demonstrates the non-moving party cannot support its claim. If the

moving party satisfies this requirement, the burden shifts to the non-moving party to set

forth specific facts demonstrating there is a genuine issue of material fact for trial. Vahila

v. Hall, 77 Ohio St.3d 421, 429, 1997-Ohio-259, citing Dresher v. Burt, 75 Ohio St.3d 280,

1996-Ohio-107.

         {¶20} It is based upon this standard that we review Appellant's Assignments of

Error.
Richland County, Case No. 20 CA 77                                                          7


                                                 I.

       {¶21} In her first assignment of error, Appellant argues the trial court erred in

disregarding her Affidavit and documents attached thereto submitted in opposition to

Appellee’s motion for summary judgment. We disagree.

       {¶22} Pursuant to Civ.R. 56(E), affidavits submitted in support of and opposition

to summary judgment must be “made on personal knowledge, shall set forth such facts

as would be admissible in evidence, and shall show affirmatively that the affiant is

competent to testify to the matter stated in the affidavit.” Information in affidavits that is

not based upon such personal knowledge and which does not fall within any of the

permissible exceptions to the hearsay rule may be properly disregarded by the trial court.

Cincinnati Ins. Co. v. Thompson & Ward Leasing Co., 158 Ohio App.3d 369, 374, 2004–

Ohio–3972, ¶ 13, citing Pond v. Carey Corp. (1986), 34 Ohio App.3d 109, 111.

       {¶23} Further, we do not find that Appellant’s employment with the City as the

Community Development Director prior to 2014 creates a reasonable inference that she

was privy to the inner workings of the Water Department at any time, let alone six to seven

years later.

       {¶24} Without personal knowledge regarding the inner-workings of the City of

Mansfield Water Department and what the City did not know, Appellant’s affidavit cannot

be considered admissible evidence to prove her claims.

       {¶25} Additionally, the trial court found that the documents attached to the affidavit

either lacked foundation (a list of claims allegedly paid by the City, compiled by Appellant)

or were inadmissible hearsay (a newspaper article). The court likewise disregarded a

copy of a letter and check put forth as an attempt to establish a prior water problem in
Richland County, Case No. 20 CA 77                                                           8


2017, finding that said documents failed to indicate that the City of Mansfield had any

involvement as to that alleged water problem.

       {¶26} Based on the foregoing, we find the trial court did not err in disregarding

Appellant’s affidavit in this matter.

       {¶27} Appellant’s first assignment of error is overruled.

                                                   II.

       {¶28} In her second assignment of error, Appellant argues that the trial court

erred in finding that Appellee was entitled to statutory immunity. We disagree.

       {¶29} Questions of immunity are matters of law, so they are particularly apt for

resolution by way of summary judgment. FirstEnergy Corp. v. Cleveland, 179 Ohio

App.3d 280, 2008-Ohio-5468, 901 N.E.2d 822, ¶ 7 (8th Dist.).

       {¶30} The Ohio Supreme Court has outlined a three-tier analysis for determining

whether a political subdivision is entitled to immunity under R.C. Chapter 2744.

              The first tier is the general rule that a political subdivision is immune

       from liability incurred in performing either a governmental function or

       proprietary function. R.C. 2744.02(A)(1). However, that immunity is not

       absolute. R.C. 2744.02(B). The second tier of the analysis requires a court

       to determine whether any of the five exceptions to immunity listed in R.C.

       2744.02(B) apply to expose the political subdivision to liability. * * * If any of

       the exceptions to immunity in R.C. 2744.02(B) do apply and no defense in

       that section protects the political subdivision from liability, then the third tier

       of the analysis requires a court to determine whether any of the defenses
Richland County, Case No. 20 CA 77                                                            9


         in R.C. 2744.03 apply, thereby providing the political subdivision a defense

         against liability. (Citations omitted.)

         {¶31} Colbert v. Cleveland, 99 Ohio St.3d 215, 2003–Ohio–3319, 790 N.E.2d 781,

¶ 7–9.

         {¶32} R.C. §2744.01(G)(2)(c) provides:

                (G)(1) “Proprietary function” means a function of a political

         subdivision that is specified in division (G)(2) of this section or that satisfies

         both of the following:

                (a) The function is not one described in division (C)(1)(a) or (b) of this

         section and is not one specified in division (C)(2) of this section;

                (b) The function is one that promotes or preserves the public peace,

         health, safety, or welfare and that involves activities that are customarily

         engaged in by nongovernmental persons.

                (2) A “proprietary function” includes, but is not limited to, the

         following:

                ***

                (c) The establishment, maintenance, and operation of a utility,

         including, but not limited to, a light, gas, power, or heat plant, a railroad, a

         bus line or other transit company, an airport, and a municipal corporation

         water supply system;

         {¶33} The City concedes that R.C. §2744.01(G)(2)(c) includes the Water

Department's operation as a proprietary function and that the city is “liable for injury,

death, or loss to person or property caused by the negligent performance of acts by their
Richland County, Case No. 20 CA 77                                                        10


employees with respect to proprietary functions of the political subdivision.” R.C.

§2744.02(B)(2).

       {¶34} The City argues that the defenses found in R.C. §2744.03(A)(3) and (5)

shield it from liability. R.C. §2744.03(A)(3) and (5) provide, in pertinent part:

              (3) The political subdivision is immune from liability if the action or

       failure to act by the employee involved that gave rise to the claim of liability

       was within the discretion of the employee with respect to policy-making,

       planning, or enforcement powers by virtue of the duties and responsibilities

       of the office or position of the employee.

              ***

              (5) The political subdivision is immune from liability if the injury,

       death, or loss to person or property resulted from the exercise of judgment

       or discretion in determining whether to acquire, or how to use, equipment,

       supplies, materials, personnel, facilities, and other resources unless the

       judgment or discretion was exercised with malicious purpose, in bad faith,

       or in a wanton or reckless manner.

       {¶35} The above defenses extend to the exercise of judgment or discretion by

employees of a political subdivision. Id. at ¶32.

       {¶36} Under R.C. §2744.03(A)(3), immunity exists even if the discretionary

actions were done recklessly or with bad faith or malice. Elston v. Howland Local Schools,

113 Ohio St.3d 314, 2007–Ohio–2070, 865 N.E.2d 845.

       {¶37} In FirstEnergy Corp. v. Cleveland, 182 Ohio App.3d 357, 2009–Ohio–2257,

912 N.E.2d 1156, the court found that the city water department's work with regard to
Richland County, Case No. 20 CA 77                                                        11


repairing water main breaks and a water leak, which resulted in damage to underground

facilities, involved the exercise of judgment or discretion. In the absence of evidence

showing the city acted with a malicious purpose, in bad faith, or in a wanton or reckless

manner, the court found the city was entitled to immunity under R.C. §2744.03(A)(5). Id.

at ¶ 23, 912 N.E.2d 1156. Courts have made similar rulings in FirstEnergy Corp. v.

Cleveland, 179 Ohio App.3d 280, 2008–Ohio–5468, 901 N.E.2d 822 (finding how the city

used its equipment to make repairs to broken water lines required the exercise of

judgment in stopping the water leaks); and Ohio Bell Tel. Co. v. Digioia–Suburban

Excavating, Cuyahoga App. Nos. 89708 and 89907, 2008–Ohio–1409 (finding city was

entitled to immunity for employee's alleged negligence in turning off the wrong water main

when a leak occurred). See also Williams v. Brewer, 8th Dist. Cuyahoga No. 93829, 2010-

Ohio-5349.

       {¶38} The record demonstrates that the City, upon notification of the water main

break, swiftly deployed manpower and equipment to repair the water hydrant hub and

some twelve-inch pipe. The City then filled the hole with sixteen tons of gravel and a week

later re-surfaced the road.

       {¶39} The evidence in this case demonstrates that the city dispatched its

employees immediately upon learning of the break. That it took several hours after

notification of the leak to locate the shut-off valve does not demonstrate that the city did

not positively exercise discretion and judgment in trying to stop the leak as expeditiously

as possible. Despite Appellant’s arguments otherwise, the city did not fail to act, and we

find no unexplained and unjustified delay in responding to the water main break or, in light

of the difficulty of the operation, in shutting down the valves to isolate the leak. Here, we
Richland County, Case No. 20 CA 77                                                          12


find that the employees of the Water Department exercised their discretion in deciding

how to perform the repair of the water main and in their selection of the equipment and

materials used.

       {¶40} Appellant has provided no evidence, other than her own self-serving

affidavit, that the city failed to train its employees, that it wrongfully denied her claims or

that it has the capability or ability to perform regular inspections of the underground water

pipes or to respond to issues prior to a leak or a break occurring. There is no evidence

demonstrating a requirement for a water utility in the state of Ohio to implement a

maintenance management system. And in any event, whether to implement such a

system would be a discretionary policy decision subject to immunity under R.C.

§2744.03(A)(3), which provides immunity where an employee's actions or failure to act

were within the policy-making, planning, or enforcement powers of the duties and

responsibilities of the employee's office or position.

       {¶41} The city's response to the water main break that occurred in this case was

not merely routine; it required the exercise of discretion and judgment as to how to use

equipment and materials, and there is a lack of malicious purpose, bad faith, or wanton

or reckless conduct. Accordingly, the city is immune from liability under R.C.

§2744.03(A)(5), and the trial court properly granted the city's motion for summary

judgment.

       {¶42} We find Appellant's second assignment of error not well-taken and hereby

overrule same.
Richland County, Case No. 20 CA 77                                                        13


                                                 III.

       {¶43} In her third assignment of error, Appellant argues that the trial court erred

in granting Appellee’s motion for summary judgment. We disagree.

       {¶44}      In the case sub judice, the trial court granted summary judgment in favor

of Appellee, finding that the only evidence submitted by Appellant to establish a genuine

issue of material fact was the self-serving affidavit of Appellant. The trial court found, as

set forth above in our analysis under Assignment of Error I, that the averments contained

in the affidavit were not based on personal knowledge and that same relied on hearsay

or speculation.

       {¶45} In Patterson v. Licking Twp., 5th Dist. Licking No. 17-CA-3, 2017-Ohio-

5803, ¶ 16, this Court, citing Bank of New York v. Bobo, 4th Dist. Athens No. 14CA22,

2015–Ohio–4601, 50 N.E.3d 229, held:

               A self-serving affidavit that is not corroborated by any evidence is

       insufficient to establish the existence of an issue of material fact. Wells

       Fargo Bank v. Blough, 4th Dist. Washington No. 08CA49, 2009–Ohio–

       3672, 2009 WL 2220065, ¶ 18; Deutsche Bank Natl. Trust Co. v. Doucet,

       10th Dist. Franklin No. 07AP–453, 2008–Ohio–589, 2008 WL 384234, ¶ 13

       (“We also find that Doucet's self-serving affidavit, which was not

       corroborated by any evidence, is insufficient to establish the existence of

       material issues of fact.”). “ ‘To conclude otherwise would enable the

       nonmoving party to avoid summary judgment in every case, crippling the

       use of Civ.R. 56 as a means to facilitate the early assessment of the merits

       of claims, pre-trial dismissal of meritless claims and defining and narrowing
Richland County, Case No. 20 CA 77                                                    14


       issues for trial.’ ” [Internal quotations omitted.] Blough at ¶ 18, quoting

       McPherson v. Goodyear Tire & Rubber Co., 9th Dist. Summit No. 21499,

       2003–Ohio–7190, 2003 WL 23094976, ¶ 36.

       {¶46} "In Ohio, a moving party's contradictory affidavit cannot be used to obtain

a summary judgment." Sims v. Coley, 5th Dist. Licking App. No. 18 CA 00007, 2018-Ohio-

3703, ¶24.

       {¶47} Here, Appellant presented no evidence outside of her own statements and

inadmissible hearsay to demonstrate negligence. Thus, construing the evidence most

strongly in favor of Appellant, we find that the City was entitled to summary judgment in

this matter.

       {¶48} We find Appellant's third assignment of error not well-taken and hereby

overrule same.

       {¶49} Accordingly, the judgment of the Court of Common Pleas, Richland County,

Ohio, is affirmed.

By: Wise, J.

Delaney, J., concurs.

Hoffman, P. J., concurs separately.
Richland County, Case No. 20 CA 77                                                                 15


Hoffman, P.J., concurring

       {¶50} I concur in the majority’s overall analysis and disposition of Appellant’s

three assignments of error.

       {¶51} I write separately only to note my disagreement with the majority’s blanket

proposition of law a self-serving affidavit that is not corroborated by any evidence is

insufficient to establish the existence of an issue of material fact. (Maj. Op. at ¶45).1

Nevertheless, under the circumstances in this case, I agree Appellant’s evidence is

insufficient to create a genuine dispute of material fact.




1For a similar result see my concurring opinions in M & T Bank v. Woods, 5th Dist. Delaware No. 17 CAE
07 0050, 2017-Ohio-8500, ¶37 and Combs v. Spence, 5th District Licking No. 2006 CA 0034, 2007-Ohio-
2210, ¶36.
Richland County, Case No. 20 CA 77   16